Citation Nr: 1024293	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  05-33 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder.

2.  Entitlement to an initial compensable disability rating 
for service-connected nephropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran served on active duty from May to August 1999 and 
from January to June 2003.  She is also reported to have had 
two months and ten days of active duty before May 25, 1999.  
In addition, four years and one day of inactive service has 
been reported.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma in March 2005 and December 2007.

In March 2008, the Veteran testified at a hearing before the 
undersigned via video teleconference.  

The Board notes that the Veteran's claim was previously 
remanded in April 2008 and November 2009.  At this time, the 
Board finds that the prior remands have been substantially 
complied with; therefore, the Board may proceed forward with 
adjudicating the Veteran's claim.  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008).   

The issue of entitlement to an initial compensable disability 
rating for service-connected nephropathy is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center in Washington, DC.




FINDING OF FACT

The Veteran is currently diagnosed to have degenerative joint 
disease of the right wrist, which was not incurred in or 
aggravated during service, nor did it manifest to a 
compensable degree within one year of separation from 
service.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint 
disease of the right wrist are not met.  38 U.S.C.A. §§ 1110, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in 
November 2004, prior to the initial AOJ decision on her 
claim.  Additional notice was provided to the Veteran in 
April 2008 and December 2009.  The Board finds that the 
notices provided fully comply with VA's duty to notify, but 
are deficient as to timing as notice pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), was not provided until 
April 2008.  However, the Board finds that any deficiency as 
to timing has been cured by appropriate notice and subsequent 
readjudication in September 2009.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice 
may be cured by affording the Veteran appropriate notice and 
subsequent adjudication).    

Likewise, the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  She was told it was her responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the Veteran submitted evidence in connection with her 
claim, which indicates she knew of the need to provide VA 
with information and evidence to support her claim.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the Veteran, and any error in this regard is 
harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Veteran was 
afforded VA examinations on her claim in January 2005, April 
2009 and January 2010.  After reviewing the examination 
reports, the Board finds that these examinations are adequate 
for rating purposes as they are based upon both the Veteran's 
self-reported history and a review of the claims file, 
including the service treatment records.  Furthermore, the 
medical opinions are supported by adequate rationale.  Thus, 
the Board finds that the medical opinions obtained are 
supported by an analysis that the Board can consider and 
weigh against contrary opinions.  See Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify her would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claim. 

II.  Legal Standards for Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Generally, in order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1133 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  
Medical evidence of a current disability and nexus is not 
always required to establish service connection.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.   38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. § 
3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").
III.  Analysis

The Veteran claims that her current right wrist disorder is 
related to her active military service.  In a May 2008 
statement, she relates that, while in basic training in 1998, 
she had pain in her right wrist while doing pushups such that 
she had to modify the way she did them, using a closed fist 
instead of a flattened palm.  She also has stated that, 
during this time, a knot began forming in the middle of her 
wrist, which was painful if slight pressure was applied.  
Despite these problems, she admits she never sought treatment 
during this period of active duty for training.  (See 
September 2005 VA Form 9.)  She also states that, between 
1998 and 2003 while serving on inactive duty in the Army 
Reserve, she never had any problems with her right wrist.  
(See April 2005 Notice of Disagreement and September 2005 VA 
Form 9.)  However, during her time on active duty in 2003, 
the knot/cyst became more apparent in size as well as more 
painful.  She states her wrist caused her problems in that 
she would drop things from her right hand, and it became 
increasingly difficult for her to write for more than a short 
period of time, comb her hair, open jars, hold small objects, 
turn door knobs, etc.  (See May 2008 statement.)  

The current medical evidence establishes that the Veteran's 
right wrist disorder is diagnosed to be degenerative joint 
disease as demonstrated by x-ray.  (See VA examination 
reports from January 2005, April 2009 and January 2010.)  The 
Board also notes that the January 2005 VA examiner found a 
ganglion cyst on the Veteran's right wrist; however, the 
April 2009 and January 2010 examiners did not note any 
findings of any cyst or mass in her right wrist.

The Board notes that the service treatment records, although 
showing treatment in service for complaints of right wrist 
pain, demonstrate that the Veteran was diagnosed to have 
tendonitis or possible scapholunate sprain.  X-rays, however, 
were noted to be negative for any abnormality.  Thus, the 
service treatment records fail to establish that the Veteran 
had degenerative joint disease of the right wrist while in 
service.  Furthermore, the service treatment records fail to 
show any finding of a ganglion cyst in her right wrist.  
Thus, there is no medical evidence establishing a 
degenerative joint disease and a ganglion cyst in the right 
wrist during the Veteran's active military service.

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  Service connection also may be warranted if the 
competent and credible evidence of record establishes that 
the disability was incurred in service.   In the present 
case, the Board finds that the competent and credible 
evidence does not establish that the Veteran's current 
degenerative joint disease of the right wrist was incurred in 
service.  Nor does it show a ganglion cyst was incurred in 
service.

VA and private treatment records are silent for complaints or 
treatment relating to the Veteran's right wrist.

VA examination conducted in January 2005 resulted in the 
first diagnosis of degenerative joint disease and ganglion 
cyst of the right wrist.  X-rays taken during this 
examination demonstrated the presence of minimal degenerative 
changes of the proximal intercarpal articulation.  The 
examiner, however, failed to provide a medical nexus opinion.

Additional VA examination was provided in April 2009.  The 
report of the April 2009 VA examination demonstrates that, 
after taking the Veteran's reported history, reviewing the 
claims file, and examining the Veteran, the examiner 
diagnosed her to have degenerative joint disease of the right 
wrist as demonstrated by x-ray.  The Board notes that, 
despite the Veteran reporting she develops a cyst on her 
right wrist at least once every two months, this examiner did 
not find the presence of a ganglion cyst.  In responding to a 
request for a medical nexus opinion, the examiner opined that 
it is less likely than not that the Veteran's right wrist 
condition (i.e., degenerative joint disease) is related to 
her military service.  The basis for this opinion is that, 
although the Veteran reported her wrist pain started in 1998 
during basic training, she denied any trauma or injury in the 
service (either in 1998 or 2003), and there is no medical 
evidence saying she had any injury to her right wrist during 
basic training in 1998 or 2003 or any time in between.

The Veteran has not submitted any medical opinion in support 
of her claim.  Rather the only evidence indicating a 
relationship exists between her current degenerative joint 
disease of the right wrist and her military service is the 
Veteran's own lay opinion.  The Board notes that the Veteran 
is competent to provide testimony concerning factual matters 
of which he has firsthand knowledge (i.e., experiencing right 
wrist pain and other symptoms during or after service).  Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Further, under certain 
circumstances, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The 
presence of degenerative joint disease, however, is a 
determination "medical in nature" and not capable of lay 
observation.  A layperson is generally not deemed competent 
to opine on a matter that requires medical knowledge, such as 
the question of whether a chronic disability is currently 
present or a determination of etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board 
finds that the Veteran's lay opinion that her current 
degenerative joint disease of the right wrist was caused by 
service is not probative.  

Furthermore, the Board notes that the Veteran has alleged a 
continuity of symptomatology of having right wrist pain since 
service; however, she is not competent as a lay person to 
render an opinion as to the etiology of her right wrist pain.  
Id.  Thus, any of the Veteran's statements relating her right 
wrist pain to a certain diagnosis are not competent and, 
therefore, not probative of the cause of her wrist pain.  On 
the other hand, the VA examiners have specifically related 
her current symptoms to degenerative joint disease of the 
right wrist.  As the VA examiners have the medical expertise 
to render opinions of diagnosis and etiology, the Board finds 
their statements to be highly probative.  

Finally, the Board finds that the Veteran's statements made 
at the April 2009 VA examination regarding having been given 
a diagnosis of degenerative joint disease in service are not 
credible as the contemporaneous medical evidence does not 
show such a diagnosis.  In fact, the service treatment 
records clearly show by objective medical evidence (i.e., x-
rays) that there were no degenerative changes of the right 
wrist present during service.  The Board acknowledges that it 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  In the present case, however, it is not the absence 
of contemporaneous medical evidence, but actual contrary 
contemporaneous medical evidence that the Board relies upon 
in finding the Veteran's report of a diagnosis of 
degenerative joint disease of the right wrist in service to 
be not credible.  Thus, the Board's determination is not 
controlled by the holding in Buchanan.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
that her current right wrist disorder (diagnosed as 
degenerative joint disease) was incurred in service.  
Furthermore, the Board finds that service connection for 
degenerative joint disease of the right wrist cannot be 
presumed as the evidence fails to establish that it 
manifested to a compensable degree within one year of the 
Veteran's discharge.  The Veteran was discharged from active 
duty in June 2003.  The first evidence of degenerative 
changes of the right wrist is not seen until January 2005.  
Thus the preponderance of the evidence is also against 
finding that service connection for degenerative joint 
disease of the right wrist is warranted on either a direct 
basis or on a presumptive basis under 38 C.F.R. §§ 3.307(a) 
and 3.309(a).

The Board also finds that the preponderance of the evidence 
is against finding that a service connection for a ganglion 
cyst is warranted.  In this regard, the Board acknowledges, 
as it did above, that the Veteran is competent to give 
evidence about what she sees and feels; for example, the 
claimant is competent to report that she had a painful knot 
on her wrist in and after service.  See Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.  However, 
upon review of the claims folder, the Board finds that the 
Veteran's assertions that she has had these problems since 
service are not credible.  In this regard, the Veteran claims 
are contrary to what is found in the in-service and post-
service medical records, except the January 2005 VA 
examination report.  In these circumstances, the Board gives 
more credence to the independent medical evidence of record, 
which is negative for complaints, diagnosis, or treatment for 
any knot or ganglion cyst until January 2005, almost two 
years after the onset of her wrist complaints in service and 
she began treatment for them.  Furthermore, there is no 
further objective medical findings of a ganglion cyst after 
the January 2005 VA examination.  Therefore, entitlement to 
service connection for a ganglion cyst in the right wrist 
must be denied.  

The Board notes that the record also raises the question of 
whether the Veteran had a pre-existing right wrist disorder.  
A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111 and 1132.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest)  
that the increase in severity was due to the natural progress 
of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) 
and (b).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b)(1).  Intermittent or temporary flare-ups during 
service of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).   
The United States Court of Appeals for Veterans Claims (CAVC) 
has held that when a disability has improved in one respect 
but has been made worse in another respect by in-service 
medical or surgical treatment, the rating schedule should be 
used to determine if the overall degree of disability has 
increased during service.  Verdon v. Brown, 8 Vet. App. 529, 
538 (1996).

After considering all the evidence, the Board finds that the 
evidence fails to establish that any preexisting right wrist 
disorder was aggravated beyond its natural progression.  The 
only medical evidence relating to this issue is a January 
2010 VA examination report.  The examiner was specifically 
asked to address the issue of aggravation in service.  In her 
opinion, it is less likely than not that the Veteran's right 
wrist condition was aggravated during her active military 
service in 2003 beyond the natural progression of the 
disease.  In providing a rationale, the examiner noted that 
the Veteran's claims file shows that the Veteran was seen for 
right wrist pain in April, May and June of 2003, and was 
diagnosed with tendinitis.  There is no evidence of any 
fracture or dislocation of the right wrist in the military.  
There also is no evidence of a pre-existing wrist condition 
from 1998 to 2003 or any trauma or injury that can cause any 
aggravation of the right wrist condition beyond the natural 
progression of the disability.  

The Board notes that the Veteran herself, although reporting 
her right wrist pain having started in 1998, reports that she 
had no problems with her right wrist between 1998 and 2003.  
Rather she claims that the rigors of being placed on active 
duty and having to meet physical requirements suddenly caused 
her problems in 2003.  

Based upon this evidence, the Board finds that the 
preponderance of the evidence is against finding that the 
Veteran had a preexisting right wrist disorder that was 
aggravated during her active duty in 2003.  It is 
questionable whether she even had a preexisting disability 
and, even so, the evidence establishes that it was not 
aggravated beyond its natural progression.  Therefore, 
service connection based upon aggravation is not warranted.

The preponderance of the evidence being against the Veteran's 
claim, the benefit of the doubt doctrine is not for 
application.  Consequently, the Veteran's claim for service 
connection must be denied.




ORDER

Entitlement to service connection for a right wrist disorder 
is denied.


REMAND

The Board finds that remand of the Veteran's claim for an 
initial increased disability rating for service-connected 
nephropathy is warranted for additional development.

The claims file shows that the Veteran is treated for her 
nephropathy at the VA Outpatient Clinic in Lawton, Oklahoma.  
The last VA treatment records in the claims file are from 
April 2008, over two years ago.  Treatment records subsequent 
to that date may be highly probative to the Veteran's claim.  
In addition, VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Upon remand, 
the RO should obtain the Veteran's VA treatment records from 
May 2008 to the present.

Finally, the Board finds that a new VA examination is in 
order.  The duty to assist includes providing the Veteran a 
thorough and contemporaneous examination.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Veteran was last 
examined in September 2007.  At that time, she denied 
fatigue, loss of appetite, weight loss, and limitation of 
exertion.  Furthermore, examination of the extremities failed 
to reveal edema.  Urinalysis showed only cloudy urine with 
trace protein.  Subsequent evidence and statements by the 
Veteran, however, indicate a possible increase in the 
severity of the Veteran's service-connected nephropathy.  A 
statement from the Veteran's VA treating physician from March 
2008 indicates that the Veteran has nephropathy evidenced by 
persistent proteinuria, that she has edema, and that she is 
taking Lisinopril for hypertension.  He further notes that 
proteinuria and persistent hematuria is documented in their 
medical records.  In addition, on her October 2008 VA Form 9, 
the Veteran stated that she experiences constant fatigue, 
severe swelling of the hands and feet, dark circles under her 
eyes, which are all indications of retaining fluid.  She also 
stated she has persistent hematuria.  Finally, she claimed 
that her nephropathy was hindering her job performance in 
that at times her feet swell so badly she is unable to wear 
closed toed shoes as required by her job and that she is 
constantly away from her desk in the rest room.  Thus, a new 
VA examination is warranted.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  

Furthermore, the Board notes that there are certain medical 
evidence, specifically laboratory results, which the Board is 
unable to interpret to determine whether the rating criteria 
are met for a compensable disability rating.  For example, 
the Board is not able to determine whether this is evidence 
of "albumin constant or recurring with granular casts or red 
blood cells," which is a criterion for a 30 percent 
disability rating.  In addition, laboratory reports from 
August 2006, November 2006 and April 2008 contain eGFR 
calculated, which indicate a mild decreasing GFR according to 
the reports.  The Board is not able to determine whether this 
is an indication of "definite decrease in kidney function," 
which is a criteria for a 60 percent disability rating.  
Thus, on VA examination, the examiner should interpret the 
results of the laboratory results seen in the claims file as 
they relate to the rating criteria for renal dysfunction set 
forth in VA's Rating Schedule.

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's medical records from 
the VA Outpatient Clinic in Lawton, 
Oklahoma, for treatment relating to her 
service-connected nephropathy from May 
2008 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility should 
provide a negative response if records are 
not available.

2.	 After the above development has been 
accomplished and any available evidence 
has been obtained, the Veteran should be 
scheduled for a VA genitourinary 
examination.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should indicate in the report 
that the claims file was reviewed, and 
provide a complete rationale for all 
conclusions and opinions.

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the Veteran's service-
connected nephropathy, including but not 
limited to a urinalysis and a 24-hour 
urine test.  The examiner should elicit 
information as to the frequency, duration, 
and severity of any associated 
symptomatology, and loss of function in 
daily activities, including work and 
physical activity.  The examiner set forth 
in the examination report how the current 
information obtained from the Veteran and 
the tests and studies relate to the rating 
criteria for renal dysfunction.

The examiner should also be requested to 
review previous medical evidence, 
including laboratory reports from January 
2005, August 2005, August 2006, November 
2006 and April 2008, and address whether 
this evidence meets any of the rating 
criteria for a compensable disability 
rating based upon renal dysfunction in 
38 C.F.R. § 4.115a.  Specifically, the 
examiner is asked to address whether the 
eGFR calculated is an indication of 
"definite decrease in kidney function," 
and whether there is evidence of "albumin 
constant or recurring with hyaline and 
granular casts or red blood cells."  

3.	Thereafter, the Veteran's claim should be 
readjudicated, including whether referral 
for extraschedular consideration is 
warranted under 38 C.F.R. § 3.321(b).  If 
such action does not resolve the claim, a 
Supplemental Statement of the Case should 
be issued to the Veteran and her 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


